DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, Claim 3 states “the predetermined size is equal to or less than a performance of the micro-lens array.” It is not clear which micro-lens performance is meant by the claimed language. The broadest reasonable interpretation make the micro-lens array performance could read on aberration coefficient, focusing abilities, or resolution. Although claims are interpreted in light of the disclosure, but in order to align the claim interpretation with disclosure the “resolution” limitation must be imported to the claimed language. However, the claim must stand on its own. Accordingly, appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 2007/0269993), (hereinafter, Chu).

RE Claims 1 and 6, Chu discloses a method for forming polysilicon film using sequential lateral solidification using laser irradiation. Chu discloses a laser irradiation device comprising device comprising: 
a light source “laser generator” which generates laser light [0018];
a projection lens which radiates the laser light to a predetermined region of an amorphous silicon thin film [0066] deposited on a thin film transistor [0001, 0010 and 0059]; and
a projection mask 41/42 including a plurality of opening portions 411/421, referring to FIGS. 4A and 4B, which are disposed on the projection lens and through which the laser light passes [0059],
wherein a predetermined pattern which is able to reduce diffraction of the laser light is formed at a peripheral edge portion of each of the plurality of opening portions 411/421, referring to FIGS. 4A, 4B and 5A-5D. Examiner notes that “able to reduce diffraction of the laser light” is merely a functional limitation that does not structurally In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Hence the Claimed limitation is met.
RE Claims 2 and 7, Chu discloses a laser irradiation device, wherein the predetermined pattern is a pattern in which arcs or polygons having a predetermined size are continuous, referring to FIGS. 4B and 5A-5D.
RE Claims 5 and 10, Chu discloses a laser irradiation device, wherein each of the plurality of opening portions 411/421 has a substantially rectangular shape, and the predetermined pattern is formed on a peripheral edge portion of at least one of a long side and a short side of the rectangular shape, referring to FIGS. 4A and 4B.
RE Claim 11, Chu discloses a method for forming polysilicon film using sequential lateral solidification using laser irradiation. Chu discloses a laser irradiation method comprising: 
a generation step of generating laser light using “laser generator” [0018];
a transmission step of transmitting the laser light through a projection mask 41/42 including a plurality of opening portions 411/421 which are disposed on a projection lens and through which the laser light passes; and
a projection step of irradiating a predetermined region of an amorphous silicon thin film deposited on a thin film transistor with the laser light through the projection mask 41/42 [0001, 0010 and 0059],
able to reduce diffraction of the laser light is formed at a peripheral edge portion of each of the plurality of opening portions 411/421, referring to FIGS. 4A, 4B and 5A-5D. Examiner notes that “able to reduce diffraction of the laser light” is merely a functional limitation that does not structurally distinguish the claimed invention over the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Hence the Claimed limitation is met.
 
Allowable Subject Matter
Claims 4, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898